Citation Nr: 1738405	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus, with diabetic nephropathy, diabetic gastroparesis, cataracts, erectile dysfunction, bilateral onychomycosis and skin ulcers of the left foot.

2. Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, right lower extremity.

3. Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity.

4. Entitlement to an initial evaluation in excess of 20 percent for diabetic gastroparesis effective April 2016.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to April 2010. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.

By a May 2017 rating decision, a separate rating for diabetic gastroparesis was granted with 20 percent rating effective April 2016.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran is in receipt of Special Monthly Compensation from April 2011.

These matters were remanded by the Board in August 2015.

As records were obtained to the extent possible and VA examinations conducted, remand instructions are complete as to the increased rating claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has notified the Board that he wishes to withdraw his appeal as to TDIU.

2.  The Veteran's diabetes is not treated by regulation of activities.  The Veteran suffers from renal dysfunction that does not manifest as albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Prior to April 2016, the Veteran's diabetic gastroparesis was largely asymptomatic.  The Veteran's cataracts do not cause notable visual impairment.  Erectile dysfunction does not present with deformity of the penis.  Diabetic skin ulcer does not cover at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or, is treated by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities manifests as incomplete paralysis that is moderately severe, and it is not characterized by muscle atrophy.

4.  The Veteran's service-connected diabetic gastroparesis does not manifest as a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

5.  The Veteran's bilateral onychomycosis covers at least 5 percent of total body area.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7913 (2016).

3.  The criteria for an evaluation of 40 percent, but no more, for the Veteran's service-connected peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 8520 (2016).

4.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected diabetic gastroparesis after April 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7304 (2016).

5.  The criteria for a separate, initial evaluation of 10 percent for bilateral onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU Claim

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to TDIU.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

A May 2011 letter provided proper notice with regard to the increased rating claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, several VA examinations were conducted.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts

The Veteran is rated at 20 percent for diabetes with diabetic nephropathy and gastroparesis, from September 2010 to April 2016.  Diabetes with nephropathy and cataracts is rated at 20 percent from April 2016.  Diabetic gastroparesis is rated separately at 20 percent from April 2016.  Peripheral neuropathy for the bilateral lower extremities disabilities are each rated at 20 percent from May 2012.  Erectile dysfunction due to diabetes is rated at noncompensable from April 2011.  Bilateral onychomycosis and skin ulcers of the left foot, due to diabetes, are each rated at noncompensable, from April 2011 and November 2016, respectively.

The Veteran appeared for a VA examination in July 2010.  Gastrointestinal and genitourinary exam was normal.  There was no history of erectile dysfunction.  There was no indication of cataracts or an eye disorder due to diabetes.  There was no indication of peripheral neuropathy or skin disorder due to diabetes.

August and September 2010 VA treatment records note new onset diabetes, treated with insulin and diet changes.  There were no activity restrictions.

The Veteran appeared for a VA examination in July 2011.  The Veteran treated his diabetes with medication, including insulin, and restricted diet.  He reported eye blurriness.  He reported impotence.  Onychomycosis of the feet were noted, covering 5 percent of total body area, 0 percent of exposed area.  There was no indication of peripheral neuropathy or gastrointestinal or genitourinary symptoms.

A June 2012 treatment record notes neuropathy, described as sharp, radiating pain.

Lay statements from the Veteran and his spouse describe severe pain due to neuropathy, causing impairment of normal activity.

The Veteran appeared for a VA examination in September 2012.  Diabetes treated by insulin and restricted diet, but no regulation of activities, was noted.  There no episodes of ketoacidosis or hypoglycemia requiring hospitalization.  The examiner noted diabetic peripheral neuropathy in the bilateral lower extremities, with moderate pain.  Incomplete paralysis of the sciatic nerve was found.  Diabetic nephropathy was noted.  Asymptomatic elevation of microalbumin was noted June 2011 and there was no use of ACE until this past month.  Renal dysfunction was noted as recurring proteinuria (albuminuria).  No hyaline or granular casts were found.  No edema was found.  There was no corresponding hypertension or heart disease.

In a September 2012 VA treatment note, the Veteran described his neuropathy as unpredictable, severe, and throbbing.

A November 2012 VA treatment note reflects diabetic gastroparesis.

The Veteran appeared for a VA examination in June 2013.  It was noted that the Veteran's diabetic gastroparesis is asymptomatic.

The Veteran appeared for VA examinations in April 2016.  Diabetes was noted to be managed by restricted diet, medication, and insulin, but not regulation of activities.  He visits his diabetic care provider less than two times monthly for ketoacidosis or hypoglycemic reactions.  There were no hospitalizations for ketoacidosis or hypoglycemic reaction.  While erectile dysfunction was found, there was no deformity.  

Diabetic nephropathy was noted.  There were no signs or symptoms of renal dysfunction.  No albuminuria or edema were found.  The hypertension questionnaire revealed elevated blood pressure readings of 168/110, 162/108, and 160/108, however, no hypertension or heart disease due to renal dysfunction were found.  

In regard to peripheral neuropathy, the examiner noted the bilateral lower extremities exhibited severe, constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  There was no muscle atrophy.  The examiner noted a worsening of peripheral neuropathy of the lower extremities, to include symptomatic worsening with limitation of standing/ ambulating duration.  

Diabetic gastroparesis was noted.  The Veteran reported four or more recurring episodes of symptoms yearly, lasting up to nine days.  Twice yearly the symptoms are severe lasting less than one day.  Periodic abdominal pain occurs at least monthly and is periodic and only partially relieved by standing ulcer therapy.  There are no incapacitating episodes due to stomach condition.

By May 2016 statement, the Veteran indicated his cataracts cause his eyes to hurt and water and impact his ability to work.

The Veteran appeared for a VA eye examination in August 2016.  Cataracts and pseudophakia were noted as diagnoses.  Uncorrected distance in the right eye is 20/200, and in the left eye is 20/100.  Uncorrected near, corrected distance, and corrected near for the bilateral eyes is 20/40 or better.  Pupils are round and reactive to light.  There is no afferent pupillary defect.  There is no anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  There is no astigmatism or diplopia.  Slit lamp and external eye exam was normal, except for right side cataract and left side posterior chamber intraocular lens.  Internal eye exam was normal.  It was noted that the left eye cataract had been removed.  There is no decrease in visual acuity or other visual impairment.  There is no aphakia or dislocation of the crystalline lens.  There was no scarring or disfigurement.  There were no incapacitating episodes attributable to the eye condition.  The eye condition does not impact the Veteran's ability to work.

In February and March 2017, the Veteran appeared for VA examinations.  Blood pressure readings were not elevated, 132/84, 134/84, and 130/80.  Skin ulcers of the left foot were found, noted as multiple, superficial ulcerations on the lateral plantar surface.  Less than 5 percent of the total body area and 0 percent of the exposed area are impacted.

Legal Criteria and Analysis

Increased Rating for Diabetes

Under DC 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated at 100 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated at 60 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is rated at 20 percent.  Diabetes mellitus manageable by restricted diet only is rated at 10 percent.  38 CFR 4.119.

Note (1) specifies to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under 
Diagnostic Code 7913.  Id.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities' criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Here, the evidence does not support a rating in excess of 20 percent for diabetes.  The Veteran's diabetes has consistently been shown to require insulin and restricted diet, as under the 20 percent rating criteria.  A 40 percent rating is not warranted unless regulation of activities is required.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  The medical evidence does not show that any point that regulation of activities is required to control the diabetes.  The Veteran is not competent to state that his diabetes requires regulations of activities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Veteran is also rated at noncompensable for several diabetic complications: diabetic nephropathy, diabetic gastroparesis prior to April 2016, cataracts, erectile dysfunction, bilateral onychomycosis and skin ulcers of the left foot.  The evidence supports that noncompensable evaluations are appropriate for each of these disabilities and no higher rating is warranted, with the exception of bilateral onychomycosis, for which 10 percent rating is warranted.

      Diabetic Nephropathy

In regard to diabetic nephropathy, under DC 7541, renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction.  38 C.F.R. § 4.115b.  

Under renal dysfunction, albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101warrants a noncompensable rating.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants 30 percent rating.  

According to Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has been service connected for hypertension at noncompensable since April 2010.  The RO last adjudicated an increased rating for hypertension by May 2017 rating decision.

There is no evidence to warrant a higher rating than noncompensable for the diabetic nephropathy.  During the September 2012 VA exam, recurring proteinuria (albuminuria) was found, but there was no hyaline or granular casts, and no edema.  There was no corresponding hypertension or heart disease.  In April 2016, during the VA exam, there were no signs or symptoms of renal dysfunction.  No albuminuria or edema was found.  The hypertension questionnaire revealed elevated blood pressure readings of 168/110, 162/108, and 160/108, however, no hypertension or heart disease due to renal dysfunction were found.  In March 2017, blood pressure readings were not elevated, 132/84, 134/84, and 130/80.  

      Diabetic Gastroparesis

Diabetic gastroparesis is rated under Diagnostic Code 7399-7304.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. When an unlisted disability requires rating by analogy, the first two digits of the diagnostic code are selected from the part of the schedule most closely identifying the part or system of the body involved, and the last two digits are "99."  38 C.F.R. § 4.27.

Under DC 7304 (gastric ulcer), a rating of 10 percent is assigned for a mild gastric ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Prior to April 2016, the Veteran's diabetic gastroparesis is rated as noncompensable.  There is no evidence to support an increased rating for diabetic gastroparesis prior to April 2016, as it appeared largely asymptomatic.  During the VA exam in July 2010, gastrointestinal exam was normal.  During the July 2011 exam, there was no indication of gastrointestinal symptoms.  During the June 2013 exam, it was noted that the Veteran's diabetic gastroparesis is asymptomatic.

      Cataracts

The evidence is also against a separate compensable rating for cataracts.  Under Diagnostic Code 6027, cataracts, as here in the right eye, and post-operative cataracts when a replacement lens is present (pseudophakia), as here in the left eye, are rated as visual impairment.  The August 2016 VA examination demonstrates visual acuity of 20/40 or better with no incapacitating episodes during the past 12 months, which is consistent with a noncompensable rating.  The examiner specifically noted no decrease in visual acuity or other visual impairment in regard to the cataract disability.  

      Erectile Dysfunction

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2014).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In this case, the medical evidence does not indicate that the Veteran has a penile deformity.  Consequently, there is no basis for a compensable rating for erectile dysfunction under the rating schedule.

      Skin Disabilities: Bilateral Onychomycosis and Skin Ulcers

The Veteran is rated for bilateral onychomycosis, under Diagnostic Codes 7899-7806, and skin ulcers of the left foot, under Diagnostic Code 7820-7806.

Under Diagnostic Code 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent 30 of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 CFR 4.118.

Under Diagnostic Code 7820, infections of the skin are rated as disfigurement of the head, face, or neck, scars, or dermatitis (DC 7806), depending upon the predominant disability.  The skin ulcers are located on the left foot and there is no indication the skin ulcers of the left foot manifest with scars, therefore, both skin conditions are rated under Diagnostic Code 7806.

During the July 2011 VA exam, onychomycosis of the feet were noted, covering 5 percent of total body area, 0 percent of exposed area.  Because 5 percent of the total body area was noted as affected, giving the Veteran the benefit of the doubt, a 10 percent increased rating is warranted.

During the February 2017 VA exam, skin ulcers of the left foot were found, noted as multiple, superficial ulcerations on the lateral plantar surface.  Less than 5 percent of the total body area and 0 percent of the exposed area are impacted.  It is noted that the Veteran uses foot cream, not systemic or corticosteroids or other immunosuppressive drugs.  As there is no indication that the Veteran's skin ulcers cover at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or, are treated by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating is not warranted.  

Increased Rating for Peripheral Neuropathy of Bilateral Lower Extremities

In this case, the evidence reflects that the Veteran's peripheral neuropathy of the lower extremities is due to impairment of the sciatic nerve, incomplete paralysis.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve when the foot dangles and drops, no active movement possible of  muscles below the knee, flexion of knee weakened or (very rarely) lost is rated at 80 percent.  Incomplete paralysis that is severe, with marked muscular atrophy, is rated at 60 percent.  Incomplete paralysis that is moderately severe is rated at 40 percent.  Incomplete paralysis that is moderate is rated at 20 percent.  Incomplete paralysis that is mild is rated at 10 percent.  38 CFR 4.124a.

The Board finds that an increased rating is warranted for the peripheral neuropathy of the lower extremities, giving the Veteran the benefit of the doubt.

A June 2012 treatment record notes neuropathy, described as sharp, radiating pain.  Lay statements from the Veteran and his spouse describe severe pain due to neuropathy, causing difficulty with employment and household work, and disrupting sleep.  During the September 2012 VA exam, the examiner noted diabetic peripheral neuropathy in the bilateral lower extremities, with moderate pain.  In a September 2012 VA treatment note, the Veteran described his neuropathy as unpredictable, severe, and throbbing.  In an April 2016 exam, in regard to peripheral neuropathy, the examiner noted the bilateral lower extremities exhibited severe, constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  There was no muscle atrophy.  The examiner noted a worsening of peripheral neuropathy of the lower extremities, to include symptomatic worsening with limitation of standing/ ambulating duration.  

The Veteran and his spouse have consistently reported that the Veteran's peripheral neuropathy of the lower extremities causes severe pain.  The medical evidence, especially from April 2016, notes severe, constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  Giving the Veteran the benefit of the doubt, the Board finds incomplete paralysis that is moderately severe for the duration of the appeals period, a grant to 40 percent rating for each lower extremity.  There is no indication of muscular atrophy, as such, a higher rating is not warranted.

Increased Rating for Diabetic Gastroparesis

As noted above, under DC 7304 (gastric ulcer), a rating of 10 percent is assigned for a mild gastric ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

From April 2016, diabetic gastroparesis is rated as 20 percent.  The Board finds no increased rating is warranted.  During the April 2016 VA exam, no anemia or weight loss was found.  There were no incapacitating episodes.  The Veteran reported four or more recurring episodes of symptoms yearly, lasting up to nine days.  Twice yearly the symptoms are severe lasting less than one day.  Periodic abdominal pain occurs at least monthly and is periodic and only partially relieved by standing ulcer therapy.  There is no evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, to warrant a 40 percent rating or higher.  



Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's diabetes, peripheral neuropathy of the lower extremities, and diabetic gastroparesis, so as to warrant the assignment of a higher evaluation on an extra-schedular basis.  There is no showing that the Veteran's disabilities are manifested by symptomatology, to include pain, itching, and disfigurement, not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Combined Impact of Disabilities

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

Here, there is no evidence that the symptoms of the Veteran's service-connected disabilities combine with the effects of the Veteran's diabetes and diabetic complications to create an unusual disability picture not contemplated by the schedular rating criteria.  In April 2016, a VA examiner considered the combined impact of the Veteran's diabetes and complications, and stated that the Veteran would be significantly limited in standing/ambulating during occupational activities.  Besides diabetes and diabetic complications, the Veteran is service connected for sleep apnea, adjustment disorder, lumbosacral strain, cervical spine strain, eczema, pseudofolliculitis, hypertension, and scar from umbilical inguinal repair.  There is no medical evidence that the Veteran's diabetes and complications interact alone or with other service-connected disabilities to create an unusual disability picture not contemplated by the schedular rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus, with diabetic nephropathy, diabetic gastroparesis, cataracts, erectile dysfunction, and skin ulcers of the left foot, is denied.

Entitlement to a separate, initial evaluation for bilateral onychomycosis is granted at 10 percent.

Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, right lower extremity is granted to 40 percent.

Entitlement to an initial evaluation in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity is granted to 40 percent.

Entitlement to an initial evaluation in excess of 20 percent for diabetic gastroparesis effective April 2016 is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is dismissed.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


